Citation Nr: 1704635	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for a ventral hernia.


REPRESENTATION

Appellant represented by:	Veterans Legal Advocacy Group


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The February 2008 rating decision granted service connection and assigned a noncompensable disability rating for an umbilical hernia.  The effective date for the award was September 2, 2007.  Thereafter, in an October 2012 rating decision, the issue on appeal was recharacterized by the Agency of Original Jurisdiction (AOJ)  from umbilical hernia to ventral hernia, and an increased disability rating of 20 percent awarded, effective September 2, 2007.

In a November 2012 decision, the Board denied an evaluation in excess of 20 percent for a ventral hernia.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).   In a March 2014 decision, the Court vacated the November 2012 Board decision and remanded the matter for readjudication consistent with the Court opinion.

The Board remanded this matter to the RO in November 2014 to obtain VA treatment records, private medical records and for a new VA examination.  It was determined that no additional VA treatment records or private medical records were available and the Veteran was afforded a new VA examination in March 2016.  That examination report has been associated with the record.  The Board finds that there has been substantial compliance with the November 2014 remand directives and that the matters are now properly before the Board.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDING OF FACT

Since the effective date of service connection, September 2, 2007, the Veteran has had a small, persistent ventral hernia that is well supported by a truss or belt.


CONCLUSION OF LAW

Since the initial grant of service connection, September 2, 2007, the criteria for a rating in excess of 20 percent for a ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  In such a claim, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159 (b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and post-service treatment records have been associated with the record. 

Additionally, during the appeal period the Veteran was afforded VA examinations in January 2008, April 2012 and March 2016.  The examiners each conducted examinations and together provide sufficient information regarding the Veteran's ventral hernia manifestations such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes. 

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See, 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Analysis

The Veteran contends that his service-connected ventral hernia warrants at a minimum a 40 percent disability rating.  

The Veteran's ventral hernia has been rated as 20 percent disabling under Diagnostic Code 7339 for "Hernia, ventral, postoperative" since service connection was granted effective September 2, 2007.  See 38 C.F.R. § 4.114, Diagnostic Code 7339.  Under those criteria, a 20 percent rating is warranted for a small ventral hernia, postoperative, not well supported by belt under ordinary conditions, or healed ventral hernia; or, postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for a large ventral hernia, postoperative, not well supported by belt under ordinary conditions.  A 100 percent rating is warranted for a massive ventral hernia, postoperative, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.   Id.

The Veteran's service treatment records reflect a July 1975 surgical consultation for a right inguinal hernia.  The surgical consultation, from the same month, identified laxity of the anterior abdominal wall with no true hernia identified.

In the January 2008 VA examination, the Veteran reported having a hernia since 1975 and that he would sometimes have to push it back in with his finger if it became enlarged.  The Veteran further reported intermittent pain and stated he had not been receiving medical treatment for the hernia.  The VA examiner diagnosed an operable, ventral hernia that was 2.5 centimeters (cm) by 1.5 cm in size that was well supported by a belt.  The examiner further noted no diastasis recti and stated that fascia surrounding the hernia show constant gaping.

December 2008 medical records from a private physician note that the Veteran's hernia was getting bigger and he was prescribed a hernia belt.

In the April 2012 VA examination, the examiner diagnosed a small, ventral hernia that was persistent and well supported by a belt.  The examiner noted that it was operable and remediable and noted that the hernia impacted the Veteran's ability to work.  

In the March 2016 VA examination, the VA examiner diagnosed a small, ventral hernia which was persistent and reducible with minimal subjective tenderness on palpation.  The examiner noted the hernia was not associated with severe diastasis of recti muscles nor was is associated with extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall.  The examiner concluded that the hernia was not inoperable and "can be well supported" by a belt.  The examiner measured the hernia as being 2.5 cm by 2.5 cm.  The Veteran reported the belt gave him "fairly good support" and that he uses the belt "when lifting around the house and reports ventral hernia is well supported by the belt."  The Veteran reported no acute pain or emergency room visits and that he had no clinical visits relating to his ventral hernia since his VA examination in 2012.  The Veteran reported that he cannot lift more than 30-40 pounds and that when doing so he experiences tenderness and a pulling sensation.  The Veteran reported infrequent hernia increases and stated that they mostly occurred when he is "lifting around the house".  The Veteran noted that when his hernia increases he is able to reduce it manually.  

The Veteran has reported that his hernia sometimes becomes enlarged, usually brought on by lifting objects around his house, where he has to reduce it manually and that he experiences intermittent pain due to his hernia.  The Board notes that an enlarged hernia as well as pain are symptoms susceptible to lay observation and thus support the occurrence of symptoms of disability.  See, Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's description of an enlarged hernia and pain are deemed to be competent evidence.  However, as a lay person, the Veteran is not competent to provide a medical assessment regarding the relative size of a ventral hernia or the extent to which a ventral hernia is supported by a belt or weakening of the abdominal wall.  See, Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

The Board recognizes that the VA examinations have characterized the Veteran's ventral hernia as "persistent," which is one of the criteria for a 100 percent rating.  However, the weight of the evidence demonstrates that the Veteran's hernia disability does not meet any of the other criteria for a 100 percent rating and that his symptoms are substantially less than those reflective of a 100 percent rating.  The evidence does not reflect a massive, postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Consequently, even with his ventral hernia being described as persistent, the Veteran does not more nearly meet the criteria for a 100 percent rating than the criteria for a 20 percent rating.  See 38 C.F. R. § 4.7.  Furthermore, the evidence since the grant of service connection clearly shows that the Veteran also has not even met the criteria for a 40 percent rating for his ventral hernia.  The evidence does not demonstrate a large, postoperative ventral hernia, not well supported by a truss or belt under ordinary conditions.  The medical evidence clearly shows that the Veteran's ventral hernia is small, the largest measurement of record, on VA examination in march 2016, showed it to be only 2.5 cm by 2.5 cm in size.  The evidence also shows that the Veteran's ventral hernia is well supported by a belt, is reducible and is operable.  The preponderance of the evidence shows that the Veteran's ventral hernia symptoms more nearly meet the criteria for a 20 percent rating since the grant of service connection.

For the above-stated reasons, the Board finds the evidence of record during the entire appeal period, to include both subjective reports and objective clinical findings, does not support a higher rating to 40 percent or to 100 percent for the Veteran's ventral hernia under Diagnostic Code 7339.

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The Board acknowledges that the VA examiner in April 2012 noted that the Veteran's ventral hernia impacted the Veteran's ability to work due to a significantly decreased lifting ability.  However, marked interference with employment has not been shown and the March 2016 VA examiner noted that the ventral hernia did not impact the Veteran's ability to work.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Turning to the first step of the extraschedular analysis, the Veteran's residuals for hernia repair have been manifested by a small, persistent ventral hernia that is will support by a truss or belt with complaints of tenderness, intermittent pain,  and a pulling sensation when attempting to lift more than 30 to 40 pounds.  The schedular rating criteria adequately contemplate such symptomatology.  In this case, comparing the Veteran's disability level and symptomatology, including pain, tenderness, and functional impairment, to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are therefore adequate.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Because the schedular rating criteria are adequate to rate the Veteran's hernia disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 
38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 20 percent for ventral hernia is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


